t c memo united_states tax_court dorothy moorhous petitioner v commissioner of internal revenue respondent docket no 10761-00l filed date john franklin rodgers for petitioner jeffery e gold for respondent memorandum opinion colvin judge on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the lien or levy determination in which respondent determined that collection from petitioner of her unpaid tax additions to tax and interest for would proceed the sole issue for decision is whether respondent’s refusal to consider petitioner’s offer_in_compromise because petitioner did not provide current financial information was an abuse_of_discretion we hold that it was not section references are to the internal_revenue_code in effect for the applicable years rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated under rule a petitioner petitioner resided in springfield virginia when she filed the petition in this case in she was a budget analyst for the u s department of commerce and her husband mr moorhous was a retired u s department of defense employee petitioner and mr moorhous filed joint income_tax returns for petitioner and mr moorhous filed separate bankruptcy petitions on dates not stated in the record petitioner’s income_tax_liability for and was discharged in bankruptcy but mr moorhous’s liability for those years was not discharged mr moorhous is not a party to this case he received a notice_of_determination concerning collection action s under sec_6320 and or but he filed his request for a hearing late thus he is not entitled to judicial review under sec_6320 or sec_6330 116_tc_263 116_tc_255 b petitioner’s offer_in_compromise in date petitioner and mr moorhous submitted form_656 offer_in_compromise in which they offered dollar_figure to compromise his and tax_liability and her tax_liability at least dollar_figure was due from petitioner and mr moorhous at that time for those years on or about date respondent’s examiner ms vines vines asked petitioner and mr moorhous to provide additional financial information by date vines had received no response from petitioner and mr moorhous by date and she closed the case on that date respondent issued a written rejection letter which stated that petitioner and mr moorhous have no administrative appeal rights petitioner and mr moorhous then submitted additional financial information and vines agreed to reconsider their offer_in_compromise vines again recommended that the offer_in_compromise be rejected based on her estimate that the net realizable equity2 in petitioner and mr moorhous’s assets was at least dollar_figure greater than the amount they offered in compromise and considerably greater than the dollar_figure then due from petitioner and mr moorhous she told internal_revenue_manual sec_5 date defines net realizable equity for purposes of an offer_in_compromise as an estimate usually about percent of fair_market_value of the price a seller could get for the asset where financial pressures motivate the seller to sell in a short_period of time usually days or less less amounts owed to secured lien holders with priority over the federal_tax_lien petitioner and mr moorhous that their offer_in_compromise would be rejected with the right to seek reconsideration by respondent’s appeals_office respondent did not send a written rejection letter or notice of right to appeal to petitioner at that time respondent had a policy of generally not accepting offers in compromise from federal employees however respondent did not apply that policy to petitioner respondent discontinued the policy effective date irs litig bull date on date respondent sent to petitioner a notice_of_intent_to_levy and notice of your right to a hearing concerning petitioner’s tax_liability for the notice_of_intent_to_levy stated that petitioner owed tax penalty and interest of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for for a total of dollar_figure on date petitioner requested a sec_6330 hearing for tax years at the hearing petitioner submitted her offer_in_compromise and accompanying financial information at the hearing the hearing officer stated that respondent erred in not issuing a written rejection letter that advised petitioner of her right to appeal the rejection of her offer_in_compromise to respondent’s office of appeals the hearing officer agreed to petitioner contends that respondent applied the policy to petitioner in we decide this issue in the opinion consider petitioner’s offer_in_compromise if petitioner would provide current financial information petitioner provided only some of her current financial information and so the hearing officer did not consider the offer_in_compromise on date respondent issued a notice_of_determination in which respondent determined to proceed with collection from petitioner of her taxes owing for discussion petitioner contends that respondent’s refusal to consider her offer_in_compromise for because she did not provide current financial information was an abuse_of_discretion we disagree sec_7122 provides that the secretary shall prescribe guidelines for the internal_revenue_service to use in determining whether to accept an offer_in_compromise treasury regulations provide that the commissioner will not process an offer_in_compromise that lacks sufficient information to permit the commissioner to evaluate its acceptability sec_301_7122-1t c temporary proced admin regs fed reg date the commissioner will not process an offer_in_compromise if the financial information submitted with it is older than months administration internal_revenue_manual cch ch date the hearing officer at the hearing petitioner told the hearing officer that she did not want her offer_in_compromise to be considered based on current financial information followed those guidelines by requiring that petitioner provide current financial information to evaluate whether her offer_in_compromise was adequate and should be accepted the decision not to process petitioner’s offer_in_compromise on account of her failure to submit current financial information was consistent with prescribed guidelines and was a reasonable exercise of the commissioner’s discretion respondent erred in not sending petitioner a written notice that respondent had rejected her offer_in_compromise see former sec_301_7122-1 proced admin regs taxpayer must be given prompt notice in writing of rejection of offer_in_compromise petitioner contends that because of that error we should remand this case to respondent’s office of appeals for consideration of her offer_in_compromise based on her financial information we disagree in respondent twice considered and rejected petitioner’s dollar_figure offer to compromise a tax_liability of about dollar_figure respondent concluded that the net realizable equity in petitioner and mr moorhous’s assets was at least dollar_figure greater than the dollar_figure amount offered in compromise we have no reason to believe that result would change if respondent again considered petitioner’s offer_in_compromise based on her financial information for respondent’s failure to send petitioner a written rejection of her offer_in_compromise did not deprive her of any administrative appeal rights the hearing officer for petitioner’s sec_6330 hearing stated that respondent erred in not issuing a written rejection letter that advised petitioner of the right to administratively appeal that rejection respondent contends on brief that that statement by the hearing officer was wrong because in taxpayers had no appeal rights concerning rejected offers in compromise petitioner does not dispute respondent’s statement in this regard and offers no contrary authority we conclude that petitioner was not prejudiced by the hearing officer’s failure to consider her offer_in_compromise based on financial information or by respondent’s failure to give her written notice in that her offer_in_compromise had been rejected see rodriguez v commissioner tcmemo_2003_153 petitioner contends that respondent’s refusal to consider her offer_in_compromise in was based on respondent’s policy then in effect of generally not accepting offers in compromise from federal employees we disagree there is no evidence to support her contention and there is credible_evidence showing that respondent did not apply that policy to her we conclude that respondent’s determination to proceed with collection as to petitioner’s tax_liabilities was not an abuse_of_discretion decision will be entered for respondent
